United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lock Haven, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-527
Issued: July 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 5, 2012 appellant, through counsel, filed a timely appeal from an October 26,
2011 merit decision of the Office of Workers’ Compensation Programs’ (OWCP) hearing
representative denying his claim for a schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment warranting a schedule
award.
FACTUAL HISTORY
On August 14, 2002 appellant, then a 48-year-old part-time clerk, filed a traumatic injury
claim alleging a lower back injury when he leaned over to remove a tray of mail from a machine
1

5 U.S.C. § 8101 et seq.

on August 12, 2002. OWCP accepted his claim for a herniated disc at L4-5. Appellant stopped
work on August 17, 2002 and returned to light duty on November 14, 2003.
This case was previously before the Board with respect to the termination of
compensation benefits. By decision dated September 24, 2007, the Board affirmed the
August 21 and March 1, 2006 OWCP decisions to terminate appellant’s medical and wage-loss
compensations benefits effective March 1, 2006 as he no longer had any employment-related
medical residuals or disability.2 It found that the weight of the medical evidence rested with the
impartial medical examiner, Dr. Charles R. Levine, a Board-certified orthopedic surgeon, who
determined that appellant no longer had residuals or disability related to his accepted
employment injury. The facts and history as set forth in the prior decision are incorporated by
reference.
In a December 3, 2009 report, Dr. David Weiss, an orthopedic surgeon, examined
appellant for injuries sustained during the course of his employment. He described a
November 18, 1999 incident at work when appellant felt a popping sensation in his right arm
after lifting heavy garbage containers and appellant’s August 12, 2002 injury.3 Dr. Weiss related
appellant’s current complaints including low back pain and radicular pain into both lower
extremities. Appellant complained that he had difficulty with activities of daily living and lifting
weights greater than 25 pounds.
Examination of the lumbar spine revealed no tenderness to palpation. Range of motion
revealed forward flexion of 65/80 degrees, backward extension of 15/30 degrees, left lateral
flexion of 10/30 degrees and right lateral flexion of 10/30 degrees. Straight leg raise tests
revealed midline low back pain on the right at 90 degrees and on the left at 75 degrees.
Dr. Weiss opined that the November 18, 1999 and August 12, 2002 injuries at work were the
competent producing factors for appellant’s subjective and objective findings. Utilizing the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (6th ed. 2008) (A.M.A., Guides) Chapter 16, he stated that appellant had a 9 percent
impairment for the left lower extremity based on a class 1 sensory deficit of the left S1 never
root, and a 12 percent impairment for the right lower extremity based on a class 1 sensory deficit
of the right L4 and S1 nerve roots. Dr. Weiss noted that appellant was at maximum medical
improvement.
OWCP referred the case to Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
and district medical adviser, on March 15, 2010, together with a statement of accepted facts, to
determine whether appellant sustained any permanent impairment as a result of his accepted
herniated lumbar disc and the extent of any impairment in accordance with the A.M.A., Guides
(6th ed 2008). Dr. Berman provided an accurate history of the August 12, 2002 work-related
injury and reviewed Dr. Weiss’ December 3, 1999 impairment evaluation. Regarding Dr. Weiss’
recommendations for the lower extremities, the district medical adviser stated that the
examination results did not reveal a nerve root injury, but rather the impairment should be related
2

Docket No. 07-945 (issued September 24, 2007).

3

Dr. Weiss assessed appellant’s impairment to the upper extremities resulting from the 1999 injury. The issue of
impairment of appellant’s upper extremities is not before the Board in the present appeal.

2

to appellant’s accepted herniated lumbar disc, which would support impairment of the L5 nerve
root. Utilizing Chapter 16 of the A.M.A., Guides (6th ed. 2008), he determined that appellant had
seven percent impairment of both the right and left lower extremities.4 The district medical
adviser noted the date of maximum medical improvement as December 3, 2009.
Appellant resubmitted Dr. Weiss’ December 3, 2009 report with additional information.
He noted diagnoses of distal biceps tendon tear to the right arm, chronic post-traumatic
lumbosacral strain and sprain, herniated nucleus pulposus L3-L4, L4-L5, and L5-S1, lumbar
radiculitis and aggravation of preexisting age-related quiescent osteoarthritis of the lumbar spine.
Dr. Weiss examined the lumbar spine and noted restricted and painful range of motion on
forward flexion, backward extension and left and right lateral flexion. Straight leg raise testing
produced complaints of midline low back pain on the right at 90 degrees above the horizontal
and low back pain on the left at 75 degrees.
In a March 22, 2010 note, Dr. Stephen Goykovich, an orthopedic surgeon, stated that he
reviewed Dr. Weiss’ December 3, 2009 evaluation and agreed with the finding that appellant had
12 percent impairment of the right lower extremity.
In a March 31, 2011 decision, OWCP denied appellant’s claim for a schedule award. It
based its determination on the prior termination of compensation benefits on March 1, 2006.
On April 7, 2011 appellant submitted a request for a hearing, which was held on
August 10, 2011. Counsel for appellant noted that Dr. Weiss properly applied the sixth edition
of the A.M.A., Guides (2008) to determine that appellant sustained 9 percent impairment to the
left leg and 12 percent impairment to the right leg based on the class 1 sensory deficit at the S1
and L4 nerve roots. He also pointed out that the medical adviser found seven percent
impairment to each lower extremity in accordance with the sixth edition of the A.M.A.,
Guides, (2008) but OWCP’s denial only referred to the prior report of Dr. Levine, which was the
basis for the termination decision. He contended that it was improper to rely upon appellant’s
prior termination as there was a difference between physical impairment and disability for wage
loss. Counsel contended that OWCP did not properly consider the reports from the district
medical adviser and Dr. Weiss.
By decision dated October 26, 2011, an OWCP hearing representative affirmed the
March 31, 2011 decision denying a schedule award. He found that Dr. Weiss had not provided
any medical rationale to support that appellant’s condition was causally related to the accepted
employment injury. The hearing representative also found that the district medical adviser’s
report merely applied the A.M.A., Guides to the findings of record, but did not establish
permanent impairment causally related to the accepted injury.
4

Based on Table 17-4, page 570 of the A.M.A, Guides (6th ed. 2008), class 1 for intervertebral disc herniation,
the medical adviser determined that appellant had a default value of seven percent impairment. Utilizing the grade
modifiers for Functional History on Table 17-6, page 575, grade modifier 1, Physical Examination on Table 17-7,
page 576, grade modifier 1, and Clinical Studies on Table 17-9, page 581, grade modifier 0, he determined that an
adjustment of -1 was necessary. As applied to the Lumbar Spine Regional Grid, Table 17-4, page 570, appellant’s
grade was reduced from C to B to six percent whole person impairment. The medical adviser converted the whole
personal impairment to lower extremity utilizing Impairment Values Calculated for Lower Extremity, Table 16-10,
page 530 to reach 14 percent total lower extremity impairment.

3

LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
It is the claimant’s burden to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of any employment injury.9 OWCP
procedures provide that to support a schedule award the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the
impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A., Guides.10
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.11 Neither FECA nor the implementing regulations
provide for the payment of a schedule award for the permanent loss of use of the back or the
body as a whole.12 However, a claimant may be entitled to a schedule award where the
employment-related back condition affects the upper and/or lower extremities.13
When a claimant’s compensation is terminated, but the termination is not based on his
refusal of suitable work under 5 U.S.C. § 8106(c), he or she is not barred from receiving a
schedule award for permanent impairment related to the accepted injury.14
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

Tammy L. Meehan, 53 ECAB 229 (2001).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6(b) (January 2010).
11

Thomas J. Engelhart, 50 ECAB 319 (1999).

12

5 U.S.C. § 8107(c) (2006); 20 C.F.R. § 10.404(a) (2011); see Jay K. Tomokiyo, 51 ECAB 361 (2000).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6a(3) (January 2010).
14

Wayne B. Carlton, Docket No. 98-1994 (issued July 14, 2000); see also B.S., Docket No. 07-1786 (issued
January 11, 2008).

4

ANALYSIS
Appellant’s claim was accepted for a herniated disc at L4-L5. OWCP terminated
appellant’s compensation on March 1, 2006. As the termination was not based upon a refusal of
suitable work, appellant is not precluded from receiving a schedule award if the medical
evidence of record established permanent impairment causally related to the employment injury.
On January 25, 2011 appellant filed a claim for a schedule award. As noted, FECA does
not provide for a schedule award based on impairment to the back or spine.15 Appellant may
receive a schedule award for impairment to the lower extremities if such impairment is
established as being due to her accepted lumbar condition.16 By decisions dated March 31 and
October 26, 2011, OWCP denied appellant’s claim for a schedule award finding that the medical
evidence failed to establish that he sustained a permanent impairment causally related to the
accepted employment injury. The Board finds that this case is not in posture for decision.
In support of his claim, appellant submitted a December 3, 2009 report from Dr. Weiss,
who opined that appellant had 9 percent impairment for the left lower extremity, and 12 percent
impairment for the right lower extremity based on the sixth edition of the A.M.A., Guides. On
March 15, 2010 at OWCP’s request an OWCP medical adviser reviewed Dr. Weiss’ report. The
issue presented to Dr. Berman was “what is the extent of permanent partial impairment due to
the employment in accordance with the A.M.A., Guides to the evaluation of permanent
impairment (sixth edition) is there any permanent impairment as a result of the work-related
injury?” He reported that appellant’s impairment should be related to appellant’s accepted
herniated lumbar disc, and would support impairment to the L5 nerve root from the herniated
disc. Utilizing the sixth edition of the A.M.A., Guides (2008), the medical adviser concluded
that appellant sustained 7 percent impairment of each lower extremity.
OWCP denied appellant’s schedule award claim finding that the prior termination of
benefits in 2006 precluded consideration of a schedule award for permanent impairment.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.17
The Board notes that Dr. Berman did not reference The AMA Guides July/August 2009
Newsletter regarding spinal nerve extremity impairments. OWCP procedures indicate that the
Newsletter would be the appropriate method of determining lower extremity impairment in this
case. The Newsletter provides a specific method for determining impairments such as

15

Supra note 10.

16

Supra note 11; see also C.H., Docket No. 11-981 (issued January 11, 2012).

17

Horace L. Fuller, 53 ECAB 775, 777 (2002).

5

radiculopathy.18 It explains that in the sixth edition, impairment for radiculopathy is reflected in
the diagnosis-based impairment for the spinal region.19
On remand, OWCP should further develop the medical evidence of record. It should
request a medical opinion properly applying the sixth edition of the A.M.A., Guides, including
the 2009 Newsletter. Thereafter, OWCP shall issue an appropriate final decision on appellant’s
entitlement to a schedule award.20
CONCLUSION
The Board finds that this case was not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2011 Office of Workers’
Compensation Programs’ hearing representative’s decision is set aside and remanded for further
action consistent with this decision of the Board.
Issued: July 16, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

18

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5
(January 2010). The Newsletter is included as Exhibit 4.
19

P.G., Docket No. 12-30 (issued May 15, 2012).

20

S.G., Docket No. 09-2310 (issued July 6, 2010).

6

